UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52317 ITP Energy Corporation (Exact name of registrant as specified in its charter) Nevada 98-0438201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Via Federico Zuccari, 4, Rome, Italy 00153 (Address of principal executive offices)(zip code) + 39 (06) 5728 8176 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURINGTHE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 15, 2011, there were 36,107,500 shares of common stock outstanding. TABLE OF CONTENTS PART I-FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 Forward Looking Statements This Quarterly Report on Form 10-Q (this “Report”) contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements are generally identifiable by use of the words “may,” “will,” “should,” “anticipate,” “estimate,” “plans,” “potential,” “projects,” “continuing,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” or the negative of these words or other variations on these words or comparable terminology. These statements may be found under “Management's Discussion and Analysis of Financial Condition and Results of Operations”, as well as in this Report generally. In particular, these include statements relating to future actions, prospective product approvals, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. These forward-looking statements include, among other things, statements relating to: · our business being exposed to risks associated with the weakened global economy and political conditions; · the illegal behavior by any of our employees or agents could have a material adverse impact on our consolidated operating results, cash flows, and financial position as well as on our reputation and our ability to do business; · operations in emerging markets expose us to risks associated with conditions in those markets; · our undertaking long-term, fixed price or turnkey projects exposes our businesses to risk of loss should our actual costs exceed our estimated or budgeted costs; · our international operations expose us to the risk of fluctuations in currency exchange rates; · our discussions of accounting policies and estimates; 2 · increases in costs or limitation of supplies of raw materials may adversely affect our financial performance; · indicated trends in the level of oil and gas exploration and production and the effect of such conditions on our results of operations; · future uses of and requirements for financial resources (see “—Liquidity and Working Capital”); · impact of bookings on future revenues and anticipated backlog levels; · our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; · our ability to maintain or increase our market share in the competitive markets in which we do business; · our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; · our ability to diversify our services and product offerings and capture new market opportunities; · our ability to source our needs for skilled labor, machinery and raw materials economically; · the loss of key members of our senior management; and · uncertainties with respect to legal and regulatory environment. Any or all of our forward-looking statements in this Report may turn out to be inaccurate, as a result of inaccurate assumptions we might make or known or unknown risks or uncertainties. Therefore, although we believe that these statements are based upon reasonable assumptions, including projections of operating margins, earnings, cash flows, working capital, capital expenditures and other projections, no forward-looking statement can be guaranteed. Our forward-looking statements are not guarantees of future performance, and actual results or developments may differ materially from the expectations they express. You should not place undue reliance on these forward-looking statements. Actual results may differ materially from those in the forward-looking statements contained in this Report for reasons including, but not limited to: market factors such as pricing and demand for petroleum related products, the level of petroleum industry exploration and production expenditures, the effects of competition, the availability of a skilled labor force, world economic conditions, the level of drilling activity, the legislative environment in the United States and other countries, energy policies of OPEC, conflict involving the United States or in major petroleum producing or consuming regions, acts of war or terrorism, technological advances that could lower overall finding and development costs for oil and gas, weather patterns and the overall condition of capital markets in countries in which we operate. Information regarding market and industry statistics contained in this Report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all sources, and cannot assure stockholders of the accuracy or completeness of this data. Forecasts and other forward-looking information obtained from these sources are subject to these qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. These statements also represent our estimates and assumptions only as of the date that they were made and we expressly disclaim any duty to provide updates to them or the estimates and assumptions associated with them after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. We undertake no obligation to publicly update any predictive statement in this Report, whether as a result of new information, future events or otherwise.You are advised, however, to consult any additional disclosures we make in reports we file with the SEC on Form 10-K, Form 10-Q and Form 8-K. 3 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Consolidated Condensed Balance Sheets ASSETS Periods Ended September 30, 2011 December 31, 2010 (Unaudited) (Audited) (in USD thousand) Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts Inventory Prepaid expenses and other current assets Deferred income taxes Total Current Assets Property, plant and equipment, net Intangible assets Goodwill Other intangible assets 69 Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Periods Ended September 30, 2011 December 31, 2010 (Unaudited) (Audited) Current Liabilities (in USD thousand) Accounts payable and accrued expenses $ $ Taxes payable Current portion of: Unearned revenue 99 - Advances received from customers Financial debt Other liabilities Total Current Liabilities Financial debt, net of current portion Other liabilities Post-employment benefits obligation Total Liabilities Equity Capital stock 36 34 Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings Total Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Condensed Financial Statements 4 Consolidated Condensed Statements of Income and Comprehensive Income Three-month period ended September 30, 2011 and 2010 Three months periods ended September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) (in USD thousand) Total Sales $ $ Costs of Sales Gross Profit Selling, general and administrative expenses Provision for doubtful accounts - Other operating costs Total Operating Expenses Operating Income Interest expense ) ) Income before Income Taxes Income tax ) ) Net Income Currency translation adjustment (Net of tax of $159, (134), thousand for three months ended September 30, 2011, 2010) ) Unrealized gain (AFS Securities) - 1 Comprehensive income $ $ Basic earnings per share $ $ Weighted average number of shares outstanding See Notes to Consolidated Condensed Financial Statements 5 Consolidated Condensed Statements of Income and Comprehensive Income Nine-month period ended September 30, 2011 and 2010 Nine-months period ended September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) (in USD thousand) Total Sales $ $ Costs of Sales Gross Profit Selling, general and administrative expenses Provision for doubtful accounts - Other operating costs Total Operating Expenses Operating Income Interest expense ) ) Income before Income Taxes Income tax expense ) ) Net Income of the period Currency translation adjustment (Net of tax of $(10), (15), thousand as of September 30, 2011, 2010) 40 32 Unrealized gain (AFS Securities) (Net of tax of $(3), (3), thousand as of September 30, 2011, 2010) 9 9 Comprehensive income $ $ Basic earnings per share $ $ Weighted average number of shares outstanding See Notes to Consolidated Condensed Financial Statements 6 Consolidated Condensed Statements of Cash Flows Nine-month period ended September 30, 2011 and 2010 Nine months period ended September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) (in USD thousand) Net income of the period $ $ Adjustments to reconcile net income to net cash provided by Operating Activities - Depreciation and amortization - Provision for doubtful accounts - Change in assets and liabilities: - (Increase) in inventory ) ) - (Increase) in accounts receivables ) ) - (Increase) in other assets ) ) - Increase in accounts payable and accrued expenses - Increase (decrease) in other liabilities ) - (Decrease) in deferred tax liability ) ) - Increase (decrease) in post-employment benefit obligations ) - Increase (decrease) in income tax payable ) - (Decrease) in other non current liabilities - ) Net Cash (used in) provided by Operating Activities (A) $ ) $ ) Investing Activities - Capital expenditures ) ) - Investment in markatable securities - ) Net Cash used in Investing Activities (B) $ ) $ ) Financing Activities - Principal payment of long-term debt ) ) - Proceeds from issuance of long-term debt - Cash absorbed by noncontrolling interests - ) Net Cash provided by Financing Activities (C) $ $ Effect of change in foreign currency on cash and cash equivalents (D) $ $ Net increase (decrease) in cash and cash equivalents (A+B+C+D) ) Cash and cash equivalents at the beginning of the period (E) Cash and cash equivalents at the end of the period (A+B+C+D+E) $ $ Supplemental disclosures of cash flow information Cash paid during the period Interest Income taxes See Notes to Consolidated Condensed Financial Statements 7 ITP ENERGY CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 1.Basis of Presentation Description of Business ITP Energy Corporation and its subsidiaries (collectively the “Company” or “Group”), is a manufacturer and supplier of equipment to the Oil & Gas Industry. The Group is involved in the production of items (i.e. mainly ball valves) and equipment (i.e. mainly pressure vessels), in the engineering and construction of skid packages and in the construction of small plants for the separation and treatment of Oil & Gas. The Group has three production plants in Italy (Moscazzano, Ravenna and Cassina De’ Pecchi), one in the U.S. (Kilgore – Texas) and one in Brno (Czech Republic). 2.Summary of Significant Accounting Policies General The Company’s Consolidated Financial Statements are prepared in U.S. Dollars and in accordance with generally accepted accounting principles in the United States of America (“GAAP or US GAAP”) issued by the Financial Accounting Standards Board (FASB). The interim operating results are not necessarily indicative of results to be expected for the entire year. For the period ended September 30, 2011, the Company has used the same significant accounting policies and estimates for the year ended December 31, 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. These estimates are based on management's best knowledge of current events and actions the Company may undertake in the future. Due to the very nature of the Company’s operations and the many countries it operates in, the Company is undeniably subject to changing economic, regulatory and political conditions. Actual results may ultimately differ from the estimates. The significant estimates made by management relate to the useful lives of assets, realization of deferred tax assets, valuation of goodwill, assumptions related to asset retirement obligations. Changes in estimates are reported in earnings in the period in which they become known. Unless otherwise indicated, any reference herein to “Consolidated Condensed Financial Statements” is to the Consolidated Condensed Financial Statements of the Group (including the Notes thereto). 8 Basis of Consolidation The Consolidated Financial Statements include the accounts of subsidiaries more than 50% owned and variable-interest entities in which the Company is the primary beneficiary. The principles of Accounting Standards Codification (“ASC”) No. 810, Consolidation are considered when determining whether an entity is subject to consolidation. Intercompany balances and transactions are eliminated in consolidation. The following table contains the list of the Company’s subsidiaries, consolidated in 2011 and 2010: Subsidiary Country of Incorporation Company’s controlling interests (%) Functional Currency ITP Benelli S.p.A. Italy 100% Euro ITP Chartering S.r.l. Italy 99% Euro ITP Group Brno s.r.o. Czech Republic 100% CZK ITP Real Estate LLC USA 100% USD ITP Surface Equipment PTE Ltd Singapore 100% USD Vignati Fitting S.r.l. Italy 100% Euro Surface Equipment Corporation (“SEC”) USA 100% USD Notes to the table above: ·ITP Benelli S.p.A. On April 29, 2nergy Corporation, formerly Netfone Inc., completed a share exchange transaction whereby it acquired 100% of ITP Benelli S.p.A., together with its subsidiaries and then transferred 94% of its stock to ITP Oil & Gas International S.A. (“ITP Lux”), a corporation existing under the laws of Luxembourg. The share exchange transaction was accounted for as a reverse acquisition and, as a result, ITP Energy Corporation’s (the legal acquirer) consolidated financial statements are those of ITP Benelli S.p.A. (the accounting acquirer), with the assets and liabilities, and revenues and expenses of ITP Energy Corporation being included from the date of the closing of the share exchange transaction. ·ITP Group Brno S.r.o. ITP Group Brno S.r.o. was acquired on January 20, 2010 and consolidated starting from this date. ·ITP Surface Equipment PTE Ltd. The subsidiary ITP Surface Equipment PTE Ltd., is a dormant company which is held in order to undertake future strategic commercial plans in Asia. 9 The following table sets forth, for the periods indicated, the information regarding the U.S. $/EUR exchange rate, rounded to the second decimal: Period ended, Average At period end December 31, 2009 June 30, 2010 September 30, 2010 December 31, 2010 June 30, 2011 September 30, 2011 Fair Value of Financial Instruments Due to the short-term nature of cash and equivalents, accounts receivable and accounts payable, the carrying value of these instruments approximates their fair value. Short-Term Investments All short-term investments are classified as available for sale and are in highly liquid debt securities. The balance of the short-term investments is reported as “Marketable securities” and is marked-to-market, with any unrealized gains or losses included in “Other comprehensive income.” Inventories Inventories are valued at the lower of cost or market, with cost being determined using the weighted average cost method. Production inventory costs include material, labor and factory overhead. The Company records inventory allowances based on excess and obsolete inventories. With regards to work in progress, earnings are recorded on a percentage-of-completion basis, except for the subsidiary SEC, which accounts for the long term agreements using the completed contract method. Work in progress recognized includes direct and indirect costs associated to the construction contracts. Under the percentage-of-completion method, contract revenues and total cost estimates are reviewed and revised periodically as work progresses. Revenues are computed by multiplying total estimated contract revenue by the percentage of completion (as determined by the cost-to-cost method). The excess of the amount over the earned revenue reported in prior periods is the earned revenue that is recognized in the income statement for the current period. The subsidiary SEC uses the completed contract method because SEC has primarily short-term contracts for which reasonable dependable estimates cannot be made. Moreover, since SEC has primarily short-term contracts, the financial position and results of operations would not vary materially from those resulting from use of the percentage-of-completion method. Provisions for losses are recognized when the estimated cost for the contract exceeds estimated revenue and are recognized in the period in which they become evident. The provisions for losses are recognized in the income statement as additional contract costs rather than as a reduction of contract revenue. 10 Property, plant and equipment Property, plant and equipment are carried at cost and are depreciated using the straight-line method over estimated lives which range from 2 to 30years. Expenditures for maintenance (including those for planned major maintenance projects), repairs and minor renewals to maintain facilities in operating condition are generally expensed as incurred. Major replacements and renewals are capitalized. Upon sale or disposal, the cost and related accumulated depreciation are eliminated from the respective accounts and any resulting gain or loss is reported as income or expense, respectively. Impairment of Long-Lived Assets The Company records impairment losses on long-lived assets when events and circumstances indicate that the assets might be impaired and their estimated undiscounted cash flows are less than their carrying amount. In this case, the Company records an impairment loss equal to the difference between the fair value of the long-lived assets and their carrying amount. No impairment was recorded in the first three quarters of 2011 and during 2010. Goodwill and Intangible Assets Goodwill is not depreciated, but is instead reviewed for impairment and written down and charged to results of operations only in the periods in which the recorded value of goodwill is more than its fair value. The Company records impairment losses on goodwill and other intangible assets based on an annual review of the value of the assets, or when events and circumstances indicate that the asset might be impaired and when the recorded value of the asset is more than its fair value. The Company’s estimates of fair value are based on its current operating forecast, which the Company believes to be reasonable. Significant assumptions that underline the fair value estimates include future growth rates and weighted average cost of capital rates. However, different assumptions regarding the current operating forecast could materially affect results. Intangible assets include long-term patents, brands and software and are amortized on a straight-line basis over the estimated economic useful lives of the assets. Foreign Currency Translation The U.S. dollar is the reporting currency of the consolidated financial statements. The Euro is the group functional currency. The consolidated financial statements have been prepared and translated according to ASC 830-30. Financial statements of companies having a functional currency other than the Euro are translated into the group functional currency, subsequently the consolidated financial statement have been translated into the reporting currency. Assets and liabilities have been translated at the currency exchange rates as of the related year and, the equity at the historical exchange rates the profit and loss account at the average rates for the period. 11 Revenue Recognition Revenue is recognized when it is realized or realizable and earned. The Company recognizes revenues when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. Revenues are recognized from product sales when title and risk of loss has passed to the customer consistent with the related shipping terms, generally at the time products are shipped. Shipping costs and handling fees are included in net revenues and cost of sales. Refer to the description in the “Inventories” for the accounting of long-term contracts. Warranty Expenses The Company currently provides for the estimated costs that may be incurred under product warranties. Warranty provisions are recorded at the time of sale based upon the Company’s historical experience and anticipated future claims. The Company assesses the adequacy of its pre-existing warranty liabilities and adjusts the amounts as necessary based on actual experience and changes in future estimates. Income Taxes The Company recognizes deferred tax assets and liabilities based on differences between financial statement and tax bases of assets and liabilities using presently enacted tax rates. At each period-end, the Company assesses the recoverability of its deferred tax assets by reviewing a number of factors including operating trends, future projections, and taxable income to determine whether a valuation allowance is required to reduce such deferred tax assets to an amount that is more likely than not to be realized. Employee Benefit Plan Employee Benefit Plans are accrued in accordance with Accounting Standard Codification (“ASC”) No. 715, Retirement Benefits. The employee leaving indemnity in Italy is called “Trattamento di Fine Rapporto” (“TFR”) and represents deferred compensation for employees. Under Italian law, an entity is required to accrue for TFR on an individual employee basis payable to each individual upon termination of employment (including both voluntary and involuntary dismissal). The annual accrual is 7.41% of total pay, with no cap, it is revalued each year by applying a pre-established rate of return of 1.50%, plus 75% of the Consumer Price Index. The subsidiaries’ employees in the U.S., Singapore and Czech Republic do not have any benefit or retirement plans. Cash and Cash Equivalents All highly liquid instruments purchased with maturities of three months or less are considered to be cash equivalents. 12 Derivative Instruments and Hedging Activities The Company accounts for derivative financial instruments in accordance with ASC 815 Derivatives and Hedging. ASC 815 established accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts and for hedging contracts. All derivatives, whether designated in hedging relationships or not, are recorded on the balance sheet at fair value. If the derivative is designated as a cash flow hedge, the effective portions of changes in the fair value of the derivative are recorded in other comprehensive income and are recognized in the consolidated statement of income when the hedged item affects earnings. Changes in the fair value of derivatives that qualify as fair value hedges, along with the change in the fair value of the hedged risk, are recognized in other expense — net, as they occur. Changes in the fair value of derivatives that do not qualify for hedge treatment, as well as the ineffective portion of qualifying hedges, are recognized in income as they occur. The Company has only one derivative instrument consisting of a swap on interest rates. Comprehensive (Loss) Income The Company’s comprehensive (loss) income is comprised of net income, foreign currency translation gains and losses, and changes in unrealized gains and losses on investments. The Company does not accrue tax on its foreign currency translation gains and losses, as any undistributed earnings of foreign subsidiaries are deemed to be permanently reinvested in the applicable foreign subsidiary. Comprehensive (loss) income is reflected in the consolidated statement of stockholders’ equity. Research and Development The Group has not incurred any research and development expenses during the nine-month period ended September 30, 2011 and in the year ended December 31, 2010. 3.Significant subsequent events After September 30, 2011, the Group has subscribed an agreement in Azerbaijan to develop projects in the Caspian area. In October 2011 the Group has also invested in the Singapore area, acquiring a land in Batam for an amount of approximately $ 600 thousand. In October the Company has entered into a cooperation commercial agreement with Akkord Industry Construction Corporation in Baku and according to this agreement two new letters of intent are in process of being formalized. One related to design and supply of equipment for carpentry and pressure vessels in Baku (total amount of approximately Euro 25 million) and another for the completion of a cement plant in Gazic (total amount of approximately Euro 60 million). Study and planning activities have been already started on October 17 and the customer is requiring that both operations are completed by 2012. The subsequent events have been evaluated up to the date these condensed financial statements were issued (November 15th, 2011). 13 4.Segment information The Company has only one operating segment as none of the conditions listed in ASC 280-10 are met to identify more than one operating segment. The chief operating decision maker (“CODM”) views, treats and takes decisions considering the Company as a single operating entity as its activities have common target clients, plants, basic characteristics, engaged employees. As a result no disaggregated or discrete financial information and operating results are available. Furthermore there is no concentration of customers. Below is an analysis of revenue for the periods ended as of September 30, 2011 and September 30, 2010 by product and by geographic area. Revenues (USD Thousand) Three-month period ended September 30, Nine-month period ended September 30, Operating segment Equipments $ Skid & Packages Small O&G plants - - Total $ Revenues (USD Thousand) Three-month period ended September 30, Nine-month period ended September 30, Country Italy $ Belarus & Kasakhstan - - Rest of Europe Egypt & Middle East USA Far east Other Total $ As of September 30, 2011 the Group has one major customer that accounted for 10% or more of consolidated revenues, which was JSC Grodno Azot (Belarus) that accounted respectively for 11% of consolidate revenues. As of September 30, 2010 there were no customers that accounted for more than 10% of consolidated revenues. In relation to property, plants and equipment, the only significant change compared to December 31, 2010 is related to the purchase of a property in Rome, Italy for an amount of $ 827 thousand. 5.Recent Accounting Pronouncements ·Intangibles, Goodwill and other (Topic 350), Testing Goodwill for Impairment (ASU 2011-08): The FASB issued ASU 2011-08 in September 2011. The amendments apply to all entities that have goodwill reported in their financial statements. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The Company is currently evaluating the impact of this amendment on the Company’s consolidated financial statements. 14 ·Comprehensive Income (Topic 220), Presentation of Comprehensive Income (ASU 2011-05): The FASB issued ASU 2011-05 in June 2011. The ASU affects all entities that report items or other comprehensive income in any period presented. The amendments should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted and no transition disclosure is required. The Company is currently evaluating the impact of this accounting standard on the Company’s consolidated financial statements. ·Fair Value Measurement (Topic 820), Amendments to Achieve Common Fair Value Measurement and Disclosure in U.S.GAAP and IFRSs (ASU 2011-04): The FASB issued ASU 2011-04 in May 2011. The ASU affects reporting entities that are required or permitted to measure or disclose the fair value of an asset, a liability, or an instrument classified in a reporting entity’s shareholders’ equity in the financial statements. The ASU is effective prospectively during interim and annual periods beginning after December 15, 2011 for public entities. Early application is not permitted. The Company is currently evaluating the impact of this accounting standard on the Company’s consolidated financial statements. 6.Statement of Cash Flows The Consolidated Condensed Statement of Cash Flows is prepared according to the indirect method and considers only bank deposits as cash and cash equivalents. It excludes changes to the Consolidated Balance Sheets that did not affect cash. 7.Goodwill As of September 30, 2011 Goodwill shows a balance of $ 6,578 thousand. The variation comparing September 30, 2011 and December 31, 2010 is only due to the currency translation effect, for an amount of $ 69 thousand. The Company evaluates all goodwill for impairment on an annual basis, or more often if impairment indicators are present. As of September 30, 2011 and December 31, 2010, the Company has not recognized any goodwill impairment charges. 8.Property, Plant and Equipment Property, plant and equipment as of September 30, 2011 and December 31, 2010 amounts to $ 16,097 thousand and $ 15,952 thousand respectively. The increase comparing September 30, 2011 to December 31, 2010 is related to the combined effect of the purchase of the headquarter office, located in Rome (Italy), Via Federico Zuccari, for an amount of $ 827 thousand and the depreciation process. The headquarter, previously owned by the President, CEO, CFO of ITP Benelli and ITP founder, Mr. Mazziotti di Celso, has been purchased for an amount determined using the fair value of comparable properties in Rome. In the three-months period ended September 30, 2011 the Group has recognized a total depreciation of $ 305 thousand, while the depreciation recognized in the nine-month period ended September 30, 2011, was $ 1,081 thousand. 15 In accordance with US GAAP, the Group separated the land included in the value of properties from the related asset. Land, considered to have an indefinite useful life, is not subject to depreciation. The plants located in Moscazzano (Cremona – Italy) and Cassina De’ Pecchi and the land in Monte Cremasco are subject to a mortgage and the plant located in Milano, “Via Stefini”, is subject to a pledge. They guarantee the bank loans received. 9.Inventories Inventories as of September 30, 2011 and December 31, 2010 are the following: Inventory Periods ended USD thousand September 30, 2011 December 31, 2010 Finished goods $ $ - Work in progress Raw materials Total inventory $ $ Work in progress duration is not standard, but generally is from 6 months to 2 years. Construction contracts included in work in progress as of September 30, 2011 and December 31, 2010 have starting dates after 2009 and ending dates no later than 2012. The work in progress balance presentation is net of prepayments received. Prepayments are cash payments made by the customers as indicated in our contracts upon achievement of specific contract milestones. Contracts specify the right to offset such prepayments with work in progress after approval by our clients. The amount of prepayments as of September 30, 2011 and December 31, 2010 is not material. Raw materials include the minimum equipment stock to ensure an efficient execution of construction contract operations without delays. 10.Accounts receivable Accounts receivable as of September 30, 2011 and December 31, 2010 amount respectively to $ 41,323 thousand and $ 19,918 thousand. A provision is applied against the full (or partial) amount of the foregoing receivables deemed uncollectable. The Group has not recognized any provision during the nine-month period ended September 30, 2011, while the provision for doubtful accounts recognized during the nine-month period ended September 30, 2010 was $ 891 thousand. The provision recognized during the three-months ended September 30, 2010 was $ 230 thousand. The variation of the allowance for doubtful accounts is the following: 16 Allowance for doubtful accounts USD thousand Balance as of December 31, 2009 $ Charged to costs and expenses Deductions Currency traslation effect 9 Balance as of December 31, 2010 $ Charged to costs and expenses - Deductions Currency traslation effect 72 Balance as of September 30, 2011 $ 11.Marketable Securities The Group calculates fair value for its marketable securities based on quoted market prices for assets and liabilities. As of September 30, 2011 and December 31, 2010 the fair value was respectively, $ 3,448 thousand and $ 3,425 thousand. 12.Derivatives The Company has entered into an agreement referred to as an interest rate swap, in order to reduce the impact of changes in interest on variable rates debt. The interest rate swap agreement outstanding as of September 30, 2011, which was for an aggregate notional amount of $ 1,202 thousand, has expiration date on April, 2013. At September 30, 2011, the fair value of the interest rate swap was a liability for the Group of approximately $ 1 thousand. The swap has been designated as hedging instrument and, accordingly, the changes in fair value have been recorded in Other Comprehensive Income. 13.Cash and cash equivalents Cash and cash equivalents as of September 30, 2011 and December 31, 2010, are summarized below: Cash and cash equivalents Periods ended USD thousand September 30, 2011 December 31, 2010 Cash $ $ Banks deposits Total cash and cash equivalents $ $ In relation to the successful execution clause (called “performance bond”) included in most of project contract engagements, the Company has issued warranty letters to the customers concerned. The total amount of guarantees as of September 30, 2011 and December 31, 2010, amounts to $ 7,720 thousand and $ 7,917 thousand respectively. The Company does not expect to incur any losses in relation to these guarantees. There are no cash or deposits subject to restrictions. 17 14.Prepaid expenses and deferred taxes The balances of prepaid expenses and deferred taxes as of September 30, 2011 and December 31, 2010, are the following: Prepaid expenses and other current assets Periods ended USD thousand September 30, 2011 December 31, 2010 Deferred income taxes $ $ Prepaid expenses Total prepaid expenses and other current assets $ $ Tax credits are mainly related to deferred taxes and account receivables for VAT. Prepaid expenses include mainly deferred charges which are expenses or revenueswhich are accounted for in a lateraccounting period than the paymentfor an anticipated future benefit, or to comply with the requirement ofmatchingcosts withrevenues. As of September 30, 2011 and December 31, 2010, there are no prepaid expenses with a life in excess of one year. Prepaid expenses primarily include cash advances to contractors paid up-front, as part of the contracted price, in order to quickly start the projects, to employees to advance business travel expenses and to payments for insurance with a cost of competence of the subsequent fiscal year. The prepaid expenses above are not included in work in progress as they are not specifically related to the projects in progress. 15.Financial debt Financial debt amounts to $ 40,321 thousand as of September 30, 2011 and $ 33,500 thousand as of December 31, 2010. The Group’s debt obligation due within one year as of September 30, 2011 consists of the following: Current portion of financial debt Periods ended USD thousand September 30, 2011 December 31, 2010 Bank Loans $ $ Advances from Banks on invoices and on contracts Bank Overdrafts - Other financial liabilities Total current portion of financial debt $ $ Principal payments of bank loans, for the next 5 years are as follows: Period ended, Amount USD thousand September 30, 2012 (Current) $ September 30, 2013 September 30, 2014 September 30, 2015 September 30, 2016 Thereafter Total Bank loans $ 18 16.Current liabilities Current liabilities as of September 30, 2011 and December 31, 2010 include the following: Current Liabilities Periods ended USD thousand September 30, 2011 December 31, 2010 Accounts payable and accrued expenses $ $ Taxes payable Current portion of: Unearned revenues 99 - Advances received from customers Financial debt Other liabilities Total Current Liabilities $ $ Accounts payable are accounted for net of commercial discounts. Cash discounts are recognized when the payment is made. Tax payable is related to liabilities calculated on income before tax using the effective tax rate estimated for year end, after the offset of prepayments made during the period. Advances received from customers are amounts received in advance from project contracts’ customers. The current portion of long term debt is included above. Other liabilities are mainly accruals for employee compensation (vacation accruals, salaries for the nine-month period ended September 30, 2011, social security liabilities and other minor payables). 17.Long-term liabilities The non-current portion of financial debt due to banks amounts to $ 15,648 thousand at September 30, 2011, as disclosed above in note 15. Post-employment benefits, which liability amounts to $ 1,392 thousand as of September 30, 2011, relates to amounts due to employees (“TFR”), as of the period end, after the offset of any advance payments made. 18.Shareholders’ Equity Shareholders’ Equity as of September 30, 2011 and December 31, 2010, consists of the following: Equity Periods ended USD thousand September 30, 2011 December 31, 2010 Capital stock $
